United States Securities and Exchange Commission Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 FIRST GUARANTY BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: - 1 - FIRST GUARANTY BANCSHARES, INC. 400 East Thomas Street Hammond, Louisiana70401 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 20, 2010 To the Shareholders of First Guaranty Bancshares, Inc.: You are cordially invited to attend the 2010 Annual Stockholders Meeting (the “Meeting”) of First Guaranty Bancshares, Inc (the “Company”) which will be held in the Auditorium, second floor, First Guaranty Square, 400 East Thomas Street, Hammond, Louisiana, on Thursday, May 20, 2010, at 2:00 p.m., local time, for the purpose of considering and voting upon the following matters: 1. To elect the Board of Directors to serve until the next Annual Meeting of stockholders and until their successors are duly elected and qualified. 2. To approve an advisory non-binding vote to approve our executive compensation programs and policies. 3. To transact such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Board of Directors has fixed April 2, 2010, as the record date for determining stockholders entitled to receive notice of and to vote at the Meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on April 2, 2010, are entitled to notice and to vote at the Meeting. Your vote is important regardless of the number of shares you own. All stockholders are invited to attend the Meeting in person, but if you do not plan to attend this Meeting, please mark, date, and sign the enclosed proxy and return it promptly in the enclosed stamped envelope. This proxy is solicited on behalf of the Board of Directors and may be revoked by written notice to the Secretary of the Company at any time prior to exercise thereof. Our Proxy Statement and Annual Report to Shareholders may be accessed on our website at www.fgb.net. We hope that you will be able to attend the Meeting, and if you do, you may vote your shares in person if you wish. BY ORDER OF THE BOARD OF DIRECTORS Michele E. LoBianco Secretary Hammond, Louisiana May 4, 2010 - 2 - FIRST GUARANTY BANCSHARES, INC. 400 East Thomas Street Hammond, Louisiana70401 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held on Thursday, May 20, 2010 The following information is furnished in connection with the Annual Meeting of Stockholders (the “Meeting”) of First Guaranty Bancshares, Inc. (the “Company”) to be held on Thursday, May 20, 2010, at 2:00 p.m., local time, in the Auditorium, First Guaranty Square, 400 East Thomas Street, Hammond, Louisiana, and any adjournment or postponement thereof. This proxy statement and proxy is first being given or mailed to stockholders on or about May 4, 2010. SOLICITATION OF PROXIES The enclosed proxy is being solicited by the Board of Directors of the Company. The cost of soliciting the proxies will be borne by the Company. The directors, officers and employees of the Company may solicit proxies by telephone or personal interview. In addition, it is anticipated that banks, brokerage houses, and other institutions, nominees, and fiduciaries will be requested to forward the proxy materials to their principals and to obtain authorizations for the execution of proxies. The Company shall, upon request, reimburse banks, brokerage houses and other institutions, nominees and fiduciaries for their expenses in forwarding proxy materials to their principals. VOTING OF PROXIES The Board of Directors of the Company has fixed the close of business on April 2, 2010 as the record date for determining the stockholders entitled to vote at the Meeting. Accordingly, only holders of record as of that date are entitled to vote.At that date, the Company had issued and outstanding 5,559,644 shares of $1 par value common stock, which comprise all of the Company's outstanding voting securities. Each share of common stock is entitled to one vote. All proxies that are properly executed and returned to the Company will be voted at the Meeting, and any adjournment thereof, as specified by the stockholders in the proxies. A proxy may be revoked at any time before it is exercised by revoking it in writing, submitting a later dated proxy or voting in person at the meeting. If a stockholder (other than a broker holding shares in street name) signs, dates and returns the proxy but does not indicate the manner in which he desires his shares to be voted, the shares will be voted FOR the election of the nominees named under “Election of Directors” and FOR the approval of the advisory vote on our executive compensation plan. The Board of Directors of the Company is not aware of any business to be acted upon at the Meeting other than the matters described in this proxy statement. If, however, other proper matters are brought before the Meeting, or any adjournment or postponement thereof, the persons appointed as proxy holders will have discretion to vote or abstain from voting thereon according to their best judgment. Should any nominee for director be unable or unwilling to serve, the proxy holders will have discretionary authority to vote for a substitute. The Board of Directors has no reason to believe that any nominee will be unable or unwilling to serve. - 3 - The presence, in person or by proxy, of the holders of a majority of our total voting power will constitute a quorum for the transaction of business at the Meeting. Directors are elected by a plurality of votes cast. On any other matter that may properly come before the Meeting, the affirmative vote of the holders of a majority of the shares voted at the Meeting, in person or by proxy, will be required for the approval of any proposal submitted and considered at the Meeting.Brokers holding shares for clients in street name are permitted, without receiving instructions from the client, to vote clients' shares on routine, non-controversial matters, but are not permitted to vote on non-routine matters. A vote that is not cast for this reason is a "broker non-vote". Express abstentions and broker non-votes made at the Meeting, in person or by proxy, will be counted toward a quorum but will have no effect with respect to the vote on the matters to be considered at the Meeting. ELECTION OF DIRECTORS The Board of Directors of the Company has fixed the number of directors of the Company at three. The persons named on the Proxy will vote only for the three named nominees, except to the extent that authority to so vote is withheld as to one or more nominees. The persons elected as directors are to serve until the next Annual Stockholders Meeting or until their successors are duly elected and qualified. The following persons are the current members of the Board of Directors of the Company and have been nominated by the Board of Directors for election as directors of the Company. Each nominee's name, age, present positions with the Company, if any, principal occupation for the past five years, directorships in other public companies, and the year each first became a director of the Company and information regarding the person’s experience, qualifications, attributes or skills that caused the Board to determine that the person should serve as a director are set forth below. - 4 - The Board of Directors recommends a vote “FOR” all of the nominees listed below for election as directors. Name Age Director Since1 Principal Occupation During the Past Five Years William K. Hood 59 President of Hood Automotive Group since 1977 and a director of Entergy Louisiana, Inc. since 1987. Mr. Hood’s extensive management experience in running a business enterprise provides the Board with valuable insight into its oversight of management. Alton B. Lewis, Jr. 61 Vice Chairman and Chief Executive Officer of the Company since October 1, 2009. Partner of the law firm of Cashe, Lewis, Coudrain & Sandage and its predecessor firm January 1980 to September 30, 2009. Marshall T. Reynolds 73 Chairman of the Company’s Board of Directors since inception in July 2007. Chairman of First Guaranty Bank’s Board of Directors since May 1996. Chairman of the Board and Chief Executive Officer of Champion Industries, Inc. since 1992, a holding company for commercial printing and office products companies. President of Champion Industries, Inc. from December 1992 to September 2000. President and general manager of The Harrah and Reynolds Corporation, predecessor of Champion Industries, Inc., from 1964 (and sole shareholder from 1972) to present. Chairman of the Board of River City Associates, Inc (owner of Pullman Plaza Hotel) since 1989. Chairman of the Board of Directors, Broughton Foods Company from November1996 to June 1999; Director (from 1983 to November 1993) and Chairman of the Board of Directors (from 1983 to November 1993) of Bank One West Virginia Corporation (formerly Key Centurion Bancshares, Inc.). Chairman of the Board of Premier Financial Bancorp, Inc. of Huntington, West Virginia since 1996. Chairman of the Board of Portec Rail Products, Inc. in Pittsburgh, Pennsylvania since December 1997, Director of Summit State Bank in Santa Rosa, California since December 1998, and Director of First State Financial Corporation in Sarasota, Florida from 1999 to 2009. Chairman of the Board of Directors of Energy Services of America Corporation in Huntington, West Virginia since 2006. Mr. Reynolds experience in running both public and private enterprises, including his extensive experience on the boards of financial institutions provides significant experience on the Board’s oversight of management. 1 Includes service as a Director of First Guaranty Bank, a wholly owned subsidiary of First Guaranty Bancshares, Inc. - 5 - The following persons are the current executive officers of the Company. Each executive officer's name, age, present positions with the Company, principal occupation for the past five years, directorships in other public companies, and the year each first became a director of the Company are set forth below. Name Age Executive Officer Since1 Principal Occupation During the Past Five Years Michael R. Sharp 62 President of the Company since October 2009. President and Chief Executive Officer of the Company from July 2007 to October 2009. President of First Guaranty Bank since October 2009, President and Chief Executive Officer of First Guaranty Bank from January 2005 to October 2009 and First Guaranty Bank’s senior vice president and senior commercial lender from December 1999 to January 2005. Michele E. LoBianco 42 Chief Financial Officer, Treasurer and Secretary of the Company since July 27, 2007. Chief Financial Officer of First Guaranty Bank since March 2002. Vice President, Operations from October 2001 to March 2002. 1 Includes service as an executive officer of First Guaranty Bank, a wholly owned subsidiary of First Guaranty Bancshares, Inc. The Company’s Board of Directors currently expects to vote the Company’s shares to re-elect the following slate of Bank Board of Directors: Anthony J. Berner, Jr. Daniel P. Harrington Marshall T. Reynolds Collins Bonicard William K. Hood Nicholas A. Saladino Charles Brister Edwin L. Hoover, Jr. Sam P. Scelfo, Jr. Dr. Phillip F. Fincher Alton B. Lewis, Jr. Michael R. Sharp Robert H. Gabriel Morgan S. Nalty Edgar R. Smith, III Andrew Gasaway, Jr. Daniel F. Packer, Jr. F. Jay Taylor - 6 - OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT Principal Stockholders The following table sets forth certain information regarding the only persons who are known by the Companyto own beneficially more than 5% of any class of the outstanding stock of the Company. Each beneficial owner exercises sole voting and investment power over the shares listed below except as disclosed in the accompanying footnotes. Pursuant to Rule 13d-4 under the Securities Exchange Act of 1934 (the “Exchange Act”), each principal stockholder disclaims beneficial ownership of all shares owned by his spouse, a trust or business entity with which he is affiliated, or of which he acts as custodian. Amount of Common Stock Beneficially Owned Name of Beneficial Owner Shares Percent Daniel P. Harrington 1 6.2% 30195 Chagrin Blvd, Ste 310-N Pepper Pike, OH 44124 Douglas V. Reynolds2 5.8% P. O. Box 4040 Huntington, WV 25729 Marshall T. Reynolds3 29.5% P. O. Box 4040 Huntington, WV 25729 1 Includes 337,732 shares owned by TVI Corp. of which Mr. Daniel P. Harrington is President and Director. The Board of Directors of TVI has voting and investment power over such shares. Also includes 5,552 shares owned by Brothers Capital Corp. over which Mr. Harrington has sole voting and investment power and 3,333 shares of which Mr. Harrington is a joint owner who has shared voting and investment power over such shares. 2 Mr. Douglas V. Reynolds is the son of Marshall T. Reynolds. 3 Mr. Marshall T. Reynolds is Chairman of the Board. Includes 31,925 shares owned by R-P Investments, Inc. and 4,000 shares owned by Purple Cap, LLC, over all of which Mr. Reynolds has shared voting and investment power. Also includes 4,133 shares owned by Champion Leasing Corp., 5,333 shares owned by The Harrah & Reynolds Corporation and 9,667 shares owned by M. T. Reynolds Irrevocable Trust, over all of which Mr. Reynolds has sole voting and investment power. Also includes 8,666 shares owned by Mr. Reynolds’s wife who exercises sole voting and investments powers over such shares. Also, includes 112,000 shares owned by one of Mr. Reynolds’s sons (Jack Reynolds) who exercises sole voting and investment power over such shares. - 7 - Security Ownership of Directors, Nominees, and Executive Officers The following table sets forth certain information concerning the beneficial ownership of each class of the Company's outstanding capital stock by each director, nominee for director and executive officer of the Company and by all directors and executive officers of the Company as a group as of March 5, 2010. Each director, nominee for director and executive officer exercises sole voting and investment power over the shares listed below except as disclosed in the accompanying footnotes. Pursuant to Rule 13d-4 under the Exchange Act, each person listed below disclaims beneficial ownership of all shares owned by his or her spouse, a trust or a business entity with which he or she is affiliated, or of which he or she acts as custodian. Name Title Amount of Common Stock Beneficially Owned Shares Percent Marshall T. Reynolds 1 Chairman of the Board of Directors 29.476% William K. Hood 2 Director 2.476% Alton B. Lewis, Jr. 3 Chief Executive Officer 0.322% Michael R. Sharp 4 President 0.457% Michele E. LoBianco 5 Chief Financial Officer, Treasurer and Secretary 0.050% All directors, nominees for director, and executive officers as a group (5 as a group) 32.80% 1 Includes 31,925 shares owned by R-P Investments, Inc. and 4,000 shares owned by Purple Cap, LLC, over all of which Mr. Reynolds has shared voting and investment power. Also includes 4,133 shares owned by Champion Leasing Corp., 5,333 shares owned by The Harrah & Reynolds Corporation and 9,667 shares owned by M. T. Reynolds Irrevocable Trust, over all of which Mr. Reynolds has sole voting and investment power. Also includes 8,666 shares owned by Mr. Reynolds’s wife who exercises sole voting and investment powers over such shares. Also includes 112,000 shares owned by one of Mr. Reynolds’s sons (Jack Reynolds) who exercises sole voting and investment powers over such shares. 2 Includes 484 shares of which Mr. Hood is a joint owner who has shared voting and investment power over such shares, 35,791 shares owned by Hood Investments, LLC, 1,650 shares owned by minors in which Mr. Hood is custodian and 13,834 shares owned by WKH Management, Inc. as to which Mr. Hood exercises sole voting and investment power. 3 Includes 200 shares of which Mr. Lewis is a joint owner who has shared voting and investment power over such shares. 4 Includes 53 shares owned by Lakestar Land Company, owned by Mr. Sharp, as to which Mr. Sharp exercises sole voting and investment power. 5 Includes 488 shares of which Ms. LoBianco is a joint owner who has shared voting and investment power over such shares. Change in Control Arrangements The Corporation does not have any severance or change-in-control agreements with its named executive officers. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s executive officers and directors, and persons who own more than 10% of a registered class of the Company’s equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and greater than ten-percent shareholders are required by the SEC regulations to furnish the Company with copies of all Section 16(a) forms they file. The Company is not aware of any instances during 2009 in which executive officers of the Company failed to make timely filings required by Section 16(a) of the Exchange Act. The Company relies on written representations of its directors and executive officers and copies of the reports that have been filed in making required disclosures concerning beneficial ownership reporting. - 8 - Board Leadership Structure At First Guaranty Bancshares, Inc. the positions of Chairman of the Board and Chief Executive Officer have always been held by different individuals.The Chairman of the Board provides guidance to the Chief Executive Officer, is active in setting the agenda for Board meetings, and presides over meetings of the full Board.The Chief Executive Officer is responsible for setting the strategic direction for the Company and the day to day leadership and performance of the Company. Board’s Role in Risk Oversight The Board’s role in the Company’s risk oversight process includes receiving regular reports from members of senior management on areas of material risk to the Company, including operational, financial, legal and regulatory, strategic and reputational risks. The full Board (or the appropriate committee in the case of risks that are reviewed and discussed at committee meetings) receives these reports from the appropriate “risk owner” within the organization to enable the Board or appropriate committee to understand our risk identification, risk management and risk mitigation strategies. When a committee receives the report, the Chairman of the relevant committee reports on the discussion to the full Board at the next Board meeting. This enables the Board and its committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. BOARD COMMITTEES AND MEETINGS During 2009, there were thirteen meetings of the Company’s Board of Directors. There were fourteen meetings of the Bank’s Board of Directors, sixmeetings of the Bank’s Audit and Examination Committee and twelve meetings of the Bank’s Executive Committee. All of the Company’s directors attended at least 75% of the aggregate number of meetings of the Company’s Board of Directors. The Bank’s directors attended at least 75% of the aggregate number of meetings of the Board of Directors and committees thereof on which they sit held during their term as directors of the Bank, except for Daniel F. Packer. The Company strongly encourages all members of the Board of Directors to attend the Annual Meeting of Shareholders each year. At the Company’s 2009 Annual Shareholders Meeting, all of the Company’s Board of Directors were present and 18 of 20 Bank Board members were present. The Company’s Board of Directors has three standing committees: an Audit Committee, a Nominating and Corporate Governance Committee and a Compensation Committee. The Audit Committee met eight times in 2009 and relies heavily on the Bank’s Audit Committee recommendations and expertise. The Nominating and Corporate Governance Committee met two times and the Compensation Committee met four times during 2009. The members of the Company’s Audit Committee are William K. Hood, Chairman, Alton B. Lewis and Marshall T. Reynolds. The Audit Committee does not currently have an “audit committee financial expert” within the meaning of Item 401(h)(2) of SEC Regulation S-K. Although currently none of the members of the committee qualifies for that designation under the applicable Securities Exchange Act rules, it is the judgment of the Board that the members of the committee are financially literate and qualified directors to serve on the Audit Committee. William K. Hood is the only independent director on the Audit Committee within the meaning of Rule 4200 of The NASDAQ Stock Market, LLC. The Company’s Audit Committee Charter is published on www.fgb.net. The functions of the Company’s Audit Committee include serving as a channel of communication between the auditor and regulatory examiners and the Board of Directors, reviewing examinations of the Company, reviewing the results of each external audit of the Company, reviewing the Company's annual financial statements, considering the adequacy of the Company’s internal financial controls, and attending to other matters relating to the appropriate auditing and accounting principles and practices to be used in the operation of the Company in the preparation of its financial statements. This Committee also supervises the activities of the Internal Auditor and approves the annual program of work. In taking actions, the Company’s Audit Committee considers on the Bank’s Audit Committee recommendations. The members of the Bank’s Audit and Examination Committee areWilliam K. Hood, Chairman, Anthony J. Berner, Jr., Collins Bonicard, Edwin L. Hoover, Jr., and Nicholas A. Saladino. Mr. Dennis James served on the Audit and Examination Committee from July 2007 to January 2010 and in 2009 was considered an “audit committee financial expert” within the meaning of Item 407(d)(5) of SEC Regulation S-K. Mr. James resigned from the Board of Directors in January, 2010. - 9 - The members of the Company’s Nominating and Corporate Governance Committee are Marshall T. Reynolds, Chairman, William K. Hood and Alton B. Lewis. In addition to the meetings noted previously, matters associated with the Nominating and Corporate Governance Committee were addressed by the Company’s Board of Directors. William K. Hood is the only independent director on the Nominating and Corporate Governance Committee within the meaning of Rule 4200 of The NASDAQ Stock Market, LLC. The purpose of the Nominating and Corporate Governance Committee of the Company shall be to identify qualified individuals to become Board members; determining the size and composition of the Board and its committees; monitoring a process to assess Board effectiveness; developing and implementing the Company’s corporate governance principles; and developing and implementing the Company’s Code of Conduct and Ethics. The Nominating and Corporate Governance Committee shall have the authority to: a. Lead the search for individuals qualified to become members of the Board, and to select director nominees to be presented to the Board for its approval, and to stockholders for approval at the annual meeting of stockholders.The Committee shall select individuals as director nominees who shall have the highest personal and professional integrity, who shall have demonstrated exceptional ability and judgment and who shall be effective, in conjunction with the other nominees to the Board, in collectively serving the long-term interests of the Company and its stockholders.In addition, the Committee shall adopt procedures for the submission of recommendations by stockholders as it deems appropriate. The Committee shall conduct all necessary and appropriate inquiries into the backgrounds and qualifications of possible candidates. b. Review and monitor the Board’s compliance with applicable NASDAQ Stock Market listing standards for independence. c. Make recommendations to the Board regarding the size and composition of the Board and develop and recommend to the Board criteria (such as independence, experience relevant to the needs of the Company, leadership qualities, and stock ownership) for the selection of individuals to be considered for election or re-election to the Board. d. Review the Board’s committee structure and recommend to the Board for its approval directors (members and chairs) to serve on each committee. e. Develop corporate governance principles and a code of conduct and ethics, and recommend such guidelines and code to the Board for its approval.The Committee shall review the guidelines on an annual basis, or more frequently if appropriate, and recommend changes as necessary. f. Review, as appropriate and in consultation with the Compensation Committee, director compensation, and benefits. g. Retain and determine any search firm to assist in identifying director candidates, and to retain outside counsel and any other advisors as the Committee may deem appropriate in fulfilling its responsibilities. The Committee shall notify the Board prior to retaining any search firm, counsel or other advisors.The Committee shall have sole authority to approve related fees and retention terms. h. Report to the full Board of Directors any actions taken for ratification by the Board as necessary. The Nominating and Corporate Governance Committee Charter may be accessed on www.fgb.net. It is expected that the Nominating Committee will use the same process to evaluate potential candidates recommended by stockholders as it uses to evaluate any other potential candidate.Stockholders wishing to propose a nominee to the committee should send written notice to Mr. Marshall T. Reynolds at the following address:P. O. Box 2009, Hammond, LA 70404. The notice should include: Ø The name, age, business and residence addresses, and principal occupation and experience of each proposed nominee; Ø All other information relating to the person whom the shareholder proposes to nominate that is required to be disclosed in solicitation of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, including such person’s written consent to being named in the proxy statement as a nominee and to serving as a directors; and Ø The name and address of the shareholder giving the notice and the class and number of shares of stock of the Company which the shareholder is the record owner; - 10 - In evaluating director nominees, the Nominating and Corporate Governance Committee considers the following factors: Ø The appropriate size of the Company’s Board of Directors; Ø The needs of the Company with respect to the particular talents and experience of its directors; Ø The knowledge, skills and experience of nominees, including experience in technology, business, finance, administration or public service; Ø Experience with accounting rules and practices; Ø Appreciation of the relationship of the Company’s business to the changing needs of society; and Ø The desire to balance the considerable benefit of continuity with the periodic injection of the fresh perspective provided by new members. The Nominating and Corporate Governance Committee’s goal is to assemble a Board of Directors that bringsto the Company a variety of perspectives and skills derived from high quality business and professional experience. In doing so, the Nominating Committee also considers candidates with appropriate non-business backgrounds. Other than the aforementioned, there are no stated minimum criteria for director nominees, although the Nominating and Corporate Governance Committee may also consider such other factors as it may deem are in the best interest of the Company and its stockholders. The Committee also believes it appropriate for certain key members of the Company’s management to participate as members of the Bank’s Board of Directors. The Nominating and Corporate Governance Committee will identify nominees by first evaluating the current members of the Board of Directors willing to serve an additional term. Current members of the Board who are willing to continue to serve as a member will be considered for re-nomination. If any member of the Board does not wish to continue to serve on the Board or if the Nominating Committee or the Board decides not to re-nominate a member for re-election, the Committee may identify a new nominee. Current Board members are polled for suggestions as to individuals meeting the criteria of the Nominating and Corporate Governance Committee. Research may also be performed to identify qualified individuals. Although the Company reserves the right to do so, the Company has not engaged third parties to identify, evaluate, or assist in identifying potential nominees. While the Board of Directors does not maintain a written policy on diversity which specifies the qualities or factors the Board must consider when assessing Board members individually or in connection with assessing the overall composition of the Board, takes into account: 1) the effectiveness of the existing Board of Directors or additional qualifications that may be required when selecting new Board members; 2) the requisite expertise and sufficiently diverse backgrounds of the Board of Directors’ overall membership composition; and 3) the number of independent outside Directors and other possible conflicts of interest of existing and potential members of the Board of Directors. The Company’s By-Laws contain provisions that address the process by which a stockholder may nominate an individual to stand for election to the Board of Directors at the Company’s Annual Meeting of Stockholders. Those provisions are discussed in more detail in this proxy statement below under the heading “2011 Annual Meeting”. The Company has established a formal process by which stockholders may communicate with the Board of Directors. This process is may be accessed on our website at www.fgb.net. Every effort has been made to ensure that the views of stockholders are heard by the Board or individual directors and that appropriate responses are provided to stockholders in a timely manner. You can contact our Directors by mail in care of the Recording Secretary to the Board of Directors, First Guaranty Bancshares, Inc., P. O. Box 2009, Hammond, LA 70404. Mail addressed to the “Board of Directors” will be forwarded or delivered to the Chairman of the Board. The members of the Company’s Compensation Committee are Marshall T. Reynolds, Chairman, William K. Hood and Alton B. Lewis. William K. Hood is the only independent director on the Compensation Committee within the meaning of Rule 4200 of The NASDAQ Stock Market, LLC. The purpose of the Compensation Committee of the Company will be to fulfill its responsibilities relating to the compensation and benefits provided to the Company’s directors and executive management. The Company’s Board of Directors fulfilled the functions of the Company’s Compensation Committee in 2009 and in that capacity recommends the compensation arrangements for senior management and directors and the adoption of compensation plans in which officers and directors are eligible to participate and the oversight of any such plans that are adopted by the Company. - 11 - During 2009, the Company’s Compensation Committee reviewed and set annually the salaries and bonuses of the executive officers of the Company. In making salary and bonus decisions, the Compensation Committee considers past and current performance of those executive officers, the Company’s performance and current market conditions. The Compensation Committee has the authority to delegate to any person or persons it chooses, including the committee chairman or executive officers of the Company, the authority to review and set the compensation of the President, other executive officers or other employees. The Chairman of the Compensation Committee, alone, at his option, is also granted the authority to delegate to any person this same authority. The Company did not hire an outside consulting firm to determine or recommend the amount or forms of any compensation in 2009. BOARD OF DIRECTORS INDEPENDENCE The Board has determined that William K. Hood is an independent director within the meaning of Rule 4200 of The NASDAQ Stock Market. The definition of an independent director can be found on www.fgb.net. RELATIONSHIP WITH INDEPENDENT ACCOUNTANTS The firm of Castaing, Hussey & Lolan, LLC serves as the Company’s independent registered public accounting firm. The Company's consolidated financial statements for the years ended December 31, 2009 and 2008 were audited by the firm of Castaing, Hussey & Lolan, LLC. Representatives of Castaing, Hussey & Lolan, LLC are expected to be present at the Meeting, will have an opportunity to make a statement if they so desire and will be available to respond to appropriate questions. The Audit Committee anticipates that the accounting firm of Castaing, Hussey & Lolan, LLC will be appointed as independent auditors for the Company's financial statements for the year ending December 31, 2010. Audit Fees Castaing, Hussey & Lolan, LLC provided audit services to the Company consisting of the annual audit of the Company’s 2009 and 2008 consolidated financial statements contained in the Company’s Annual Reports on Form 10-K and review of the financial statements contained in the Company’s Quarterly Reports on Form 10-Q for 2009. Castaing, Hussey & Lolan, LLC did not provide any services related to the financial information systems design/implementation or internal audit outsourcing to the Company during 2009 or 2008. Castaing, Hussey & Lolan, LLC Fees Fiscal Year Percentage Fiscal Year Percentage Fee Category of Total of Total Audit Fees 72% 68% Audit-Related Fees 15% 13% Tax Fees 10% 12% All Other Fees 3% 6% Total Fees 100% 100% - 12 - Audit Fees. These are fees related to professional services rendered in connection with the audit of the Company’s annual financial statements filed on Form 10-K, reviews of the financial statements included in each of the Company’s Quarterly Reports filed on Form 10-Q and accounting consultations that relate to the audited financial statements which are necessary to comply with generally accepted auditing standards. Audit-Related Fees. These fees consisted primarily of audits of employee benefit plans, specific internal control process reviews and consultations regarding accounting and financial reporting. Tax Fees. These are fees billed for professional services related to tax compliance, tax advice and tax planning, including the preparation and filing of tax returns. All Other Fees. These are fees for all other permissible services that do not meet the above category descriptions. Policy on Audit and Examination Committee Pre-Approval of Audit and Non-Audit Services of Independent Auditor The Committee or the Chair of the Committee under authority delegated by the Committee, will pre-approve all services (audit and permissible non-audit services) performed by the external auditors and the associated costs and fees, in order to assure that the provision of such services does not impair the external auditors’ independence. Any services approved by the Committee Chair or a delegated committee member of the Committee will be brought to the full Committee for approval at the next scheduled Committee meeting.Services which qualify under the de minimis exception to the Sarbanes-Oxley Act of 2002, shall be approved by the Committee or a delegated Committee Member prior to the completion of the audit. REPORT OF THE AUDIT COMMITTEE The Company’s Audit Committee met eight times in 2009. The Company’s Audit Committee relied on the Bank’s Audit and Examination Committee to fulfill its role, in fulfillment of the SEC’s requirement for disclosure in proxy materials relating to the functioning of Audit Committee. Below is a report from the Company’s Audit Committee. The Audit Committee’s primary duties and responsibilities are to: • Monitor the integrity of the Company’s accounting and financial reporting process and systems of internal controls. • Monitor the independence and performance of the Company’s external auditors, internal auditors and outsourced internal audit consultants. • Facilitate communication among the external auditors, management, internal auditors, and the outsourced internal audit consultants. • Maintain oversight of the external auditors, including the appointment, compensation and, when considered necessary, the dismissal of the external auditors. The Audit Committee is governed by a written charter. The Audit Committee engaged the firm of Castaing, Hussey & Lolan, LLC, New Iberia, Louisiana as the Company’s independent outside auditors for the year 2009. In performance of its obligations, the Audit Committee has reviewed and discussed the Company’s audited financial statements with management and its independent auditors, Castaing, Hussey & Lolan, LLC, and has discussed with its independent auditors the matters required to be discussed by Statement on Auditing Standards No. 61, as amended, “Communications with Audit Committees.” In addition, the Audit Committee received from the auditors written disclosures and the letter regarding the auditors’ independence required by Independence Standards Board, Standard No. 1, “Independence Discussion with Audit Committees,” and discussed with the auditors their independence. The Audit Committee received reports throughout the year on the Company’s internal controls for compliance with the requirements for Section 404 of the Sarbanes-Oxley Act of 2002 and the rules promulgated there under. The Audit Committee will continue to receive updates from the internal auditors and management on the process of the Company’s internal controls. - 13 - Based on the above-mentioned review and discussions, the Audit Committee approved the Company’s audited financial statements to be included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 for filing with the Securities and Exchange Commission. The Audit and Examination Committee: William K. Hood, Chairman Alton B. Lewis Marshall T. Reynolds EXECUTIVE COMPENSATION Compensation Discussion and Analysis Introduction This Compensation Disclosure and Analysis (“CD&A”) gives an overview and analysis of the Company’s compensation program and policies, the material compensation decisions made under those programs and policies, and the material factors that were considered in making those decisions. In this proxy statement, under the heading “Summary Compensation Table”, is specific information about the compensation earned or paid in 2009 to Alton B. Lewis, Chief Executive Officer, Michael R. Sharp, President, and Michele E. LoBianco, Chief Financial Officer, Treasurer and Secretary referred to as our “named executive officers.” The Chief Executive Officer, as our most highly compensated employee, is not eligible for an annual bonus in 2009 under the restrictions of the Troubled Asset Relief Program. Objectives of Executive Compensation Program The objectives of the executive compensation program covering the named executive officers are as follows: Ø Motivate and retain executives demonstrating superior performance and exceptional talent, which in turn creates long term value for our stockholders; Ø Reward executives for financial performance; and Ø Provide a competitive package relative to peer group banks. Components of Executive Officer Compensation Named executive officers receive a combination of base salary and annual cash bonus, in addition to other various benefits.Base salaries are paid in order to provide executive officers with sufficient, regularly-paid income and to attract, recruit and retain executives with the knowledge, skills and abilities necessary to successfully execute their job duties and responsibilities. The performance of the Company’s executive officers in managing the Company, when considered in light of general economic and specific company, industry and competitive conditions, is the basis for determining their overall compensation. The Company’s Compensation Committee determined all compensation for each named executive officer for 2009.Compensation is paid based on the named executive officers’ individual and departmental performance, as well as the overall performance of the Company. In assessing the performance of the Company for the purpose of compensation decisions, numerous factors were considered, including earnings during the past year relative to budget plans, asset growth, business plans for the future direction of the Company, and safety and soundness of the Company. Salaries paid by other financial institutions in the Company’s geographic market area, with similar asset size, are also considered. An assessment of each individual executive’s performance is based on the executive’s responsibilities and a determination of the executive’s contribution to the performance of the Company and the accomplishment of the Company’s strategic goals. Base Salary. Base salary is generally established by an individual’s performance, potential, responsibilities, promotions, other compensation and peer group compensation levels. In assessing performance for purposes of establishing base salaries, a mechanical formula is not used, but instead the factors described above are weighted as deemed appropriate in the circumstances. The base salary for the Chief Executive Officer for 2009 was based on the factors above, including the current financial performance of the Company as measured by earnings, asset growth, and overall financial soundness.Additional considerations were the CEO’s leadership in setting high standards for financial performance, motivating management, continued involvement in community affairs and the satisfaction with the management of the Company. - 14 - Bonuses.Bonuses are discretionary and are generally granted to named executive officers based on the extent to which the Company achieves annual performance objectives as established by the Compensation Committee. Bonuses are determined by the Committee after an end of year assessment of the Company’s performance. The performance criteria used by the Committee to determine the bonuses are not established until the end of the year and are not necessarily communicated to the officers. Company performance objectives may include net income, return on average assets (“ROAA”) and return on average equity (“ROAE”) goals. ROAA measures management’s overall effectiveness at managing and investing the Company’s assets. ROAA is calculated by dividing net income by average total assets.ROAE measures the net after-tax return provided to the Company’s shareholders. ROAE is calculated by dividing net income by average total equity. Section 401(k) Profit Sharing Plan (“401(k) plan”). The Company’s executive officers and most other Bank employees are eligible to participate in the 401(k) plan. The 401(k) rewards and motivates all employees, including the named executive officers, and the Company’s annual matching contributions to the plan create an incentive for continued employment. The 401(k) plan covers employees meeting certain eligibility requirements as to minimum age and years of service.Employees may make voluntary contributions to the 401(k) plan through payroll deductions on a pre-tax basis.The Company’s contributions are subject to a vesting schedule requiring the completion of five years of service with the Company, before these benefits are fully vested. The vested portion of a participant’s account under the 401(k) plan, together with investment earnings thereon, is normally distributable, following retirement, death, disability or other termination of employment, in a single lump-sum payment. All eligible employees, including executive officers, may contribute up to 20% of their gross salary to the plan each year subject to federal limits. The Company matches dollars up to the first six percent of the employee’s annual contribution. The maximum employee contribution for 2009 was $15,500 plus an additional $5,000 catch-up contribution for participants over 50 years of age.These maximums are subject to additional limitations as stated in the Internal Revenue Code. The Bank’s match is tiered based on the Bank’s return on average assets. The Company’s stock is not offered as an investment option in the 401(k) plan. Employee Stock Ownership Plan (“ESOP”). The ESOP aligns the interests of management with those of the Company’s stockholders and in turn contributes to long-term stockholder value by putting more stock into the hands of the employees. The ESOP is effective in motivating employees and provides important retirement benefits with attractive tax advantages upon retirement.The ESOP covers employees meeting certain eligibility requirements as to minimum age and years of service. An employee must be a participant for three years from enrollment before he or she is 100% vested. Based on its earnings, the Company may make discretionary contributions to the ESOP.The vested portion of a participant’s account under the ESOP plan, together with investment earnings thereon, is normally distributable, following retirement, death, disability or other termination of employment, in a single lump-sum payment. Stock Awards. The Company issued quarterly bonuses in the form of stock awards to certain employees, including executive officers. The stock awards do not have a vesting requirement or any other restrictions and are expensed as awarded based on the fair value of the stock. The Company acquires stock in the open market for the awards. These awards were issued based on employee performance, are discretionary and are not governed under a stock plan. Perquisites and Other Benefits.The Company’s Compensation Committee believes that offering certain perquisites helps in the operation of the business as well as assists the Company to recruit and retain key executives. The Company offers health, life and disability insurance, and in some cases, car allowances and country club memberships to our management. The latter payments foster the management’s involvement in the community and contribute to the Company’s business development efforts. The Company also compensates for vacations and holidays. Other. The Company did not offer or have outstanding any of the following in 2009: option awards, non-equity incentive plan compensation and nonqualified deferred compensation. During 2009, the Company offered a non-equity incentive plan to all employees, excluding senior management. The plan was based on deposit growth in our banking centers. - 15 - Compensation Committee Report On Executive Compensation The Company’s Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis with management.Based on this review, the Company’s Compensation Committee recommended that the Compensation Discussion and Analysis be included in this Proxy Statement for filing with the Securities and Exchange Commission. Compensation of Executive Officers The following table sets forth, on an accrual basis, the aggregate cash and non-cash compensation paid by the Company during the last two fiscal years to the Company’s Chief Executive Officer and the other Executive Officerswho received total compensation in excess of $100,000 during the fiscal years ended December 31, 2009 and 2008. Summary Compensation Table* Stock All Other Name and Principal Position Year Salary Bonus 1 Awards 2 Compensation 3 Total Alton B. Lewis, Jr.4 $- $- Chief Executive Officer - -
